USCA11 Case: 19-14181     Date Filed: 06/17/2021    Page: 1 of 30



                                                                     [PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14181
                      ________________________

                 D.C. Docket Nos. 1:19-cr-00033-JB-N-2,
                          1:19-cr-00033-JB-N-3,
                          1:19-cr-00033-JB-N-1,
                          1:19-cr-00033-JB-N-4



UNITED STATES OF AMERICA,
                                                           Plaintiff-Appellee,

                                    versus

PEDRO DINO CEDADO NUNEZ,
MANELY ENRIQUEZ,
ANGEL CASTRO GARCIA,
MIKE CASTRO MARTINEZ,
                                                          Defendants-Appellants.

                      ________________________

               Appeals from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                               (June 17, 2021)

Before WILLIAM PRYOR, Chief Judge, GRANT and TJOFLAT, Circuit Judges.

WILLIAM PRYOR, Chief Judge:
         USCA11 Case: 19-14181       Date Filed: 06/17/2021    Page: 2 of 30



      These appeals present several issues about the convictions of four drug

smugglers under the Maritime Drug Law Enforcement Act. Three threshold issues

involve jurisdiction: whether a vessel lacks nationality when, upon request by the

Coast Guard, no member of the crew identifies himself as the master or individual

in charge and the vessel otherwise lacks any indicia of nationality or registry;

whether a district court must hold an evidentiary hearing to determine jurisdiction

under the Act; and whether the district court erred by delaying a jurisdictional

ruling. The remaining two issues are whether sufficient evidence supports the

smugglers’ convictions and whether the district court deprived them of a fair trial

by limiting their cross-examinations of witnesses. We conclude that the United

States had jurisdiction over the smugglers’ stateless vessel, no evidentiary hearing

was required for that ruling, and any error in delaying it was harmless. We also

conclude that sufficient evidence supported the smugglers’ convictions because

their indictments did not obligate the government to prove that they knew the

identity of the controlled substance they carried. And because the district court

afforded them a meaningful opportunity to present a complete defense, we affirm

their convictions.

                                I. BACKGROUND
      On Christmas Eve 2018, the United States Coast Guard intercepted a small,

homemade boat on the verge of sinking in choppy waters of the high seas between



                                          2
         USCA11 Case: 19-14181        Date Filed: 06/17/2021    Page: 3 of 30



the Dominican Republic and Puerto Rico. The crew of a Coast Guard airplane first

spotted the boat while patrolling the narcotics-trafficking route northeast of the

Dominican Republic and northwest of Puerto Rico. The guardsmen considered the

boat suspicious because it carried a large number of fuel containers, lacked a

visible name or registration number, and used no navigation lights. They reported

it to a nearby Coast Guard cutter, the Richard Dixon, which detached a small

“over-the-horizon” boat to intercept the suspicious boat.

      The Coast Guard’s boat caught up to the suspicious boat about 50 nautical

miles from the coast of the Dominican Republic. It approached with its lights off

and shined a spotlight when it was 20 or 30 feet away from the suspicious boat.

Coast guardsmen saw “frantic” activity aboard the suspicious boat as two men

threw things overboard. When the guardsmen stopped the boat, they found six

bales in the water tied to each other and to a seventh bale still inside the boat. The

suspicious boat was small—just 20 or 25 feet long—and between the four men,

seven bales, and a dozen 30-gallon fuel containers, little space remained aboard.

The guardsmen took a photo of the boat, which is reproduced below.




                                           3
         USCA11 Case: 19-14181       Date Filed: 06/17/2021    Page: 4 of 30




      A Coast Guard officer asked the men “who was the master, who was in

charge.” No one answered, so he asked who piloted the boat. One of the men

answered that they all took turns. The others appeared to agree, based on their

body language. The boat had a hand tiller that each person could operate for only

about three hours at a time. The men said they were traveling from Santo Domingo

in the Dominican Republic to Dorado, Puerto Rico. They estimated they had been

traveling for five or six days, although they later said they had been on the water

for between five and seven hours. As winds gusted, the waters grew choppy, so the

Coast Guard moved the men into the over-the-horizon boat.

      Then the guardsmen searched the smugglers’ boat. They found that the serial

number had been filed off its outboard motor. And the boat contained no fishing or

recreational equipment and only a few personal items.




                                          4
            USCA11 Case: 19-14181    Date Filed: 06/17/2021   Page: 5 of 30



      With the search complete, the bales gathered, and the four smugglers safe,

the Coast Guard destroyed the boat by throwing a flare next to the fuel containers.

The over-the-horizon boat returned the smugglers to the Richard Dixon. On board,

the four men identified themselves as Pedro Dino Cedado Nunez, Manely

Enriquez, Angel Castro Garcia, and Mike Castro Martinez.

      The Richard Dixon brought the smugglers to Saint Thomas in the Virgin

Islands about 10 days later. There, a Homeland Security agent met the smugglers

and flew with them to Mobile, Alabama. He interviewed all four men individually

that day.

      Garcia confessed that two people he did not know offered him $5,000 to

travel to Puerto Rico, and he agreed to go. When the agent referred to the boat as

carrying “one hundred kilos of cocaine,” Garcia denied knowledge of the quantity

but did not deny knowing the boat was carrying cocaine. The agent responded,

“But, that is what it was. . . . You were taking cocaine and you were going from the

Dominican Republic to Puerto Rico.” “That’s where we were going,” Garcia

confirmed. Garcia also reported that he told the other three men not to throw the

bales overboard because they were “already caught.”

      Martinez and Enriquez provided similar confessions. Martinez said a friend

offered him $5,000 to “take some things” to Puerto Rico. He knew when he got

onto the boat that the bales contained drugs. He said he was not in charge of the



                                         5
         USCA11 Case: 19-14181        Date Filed: 06/17/2021   Page: 6 of 30



boat, and he laughed when the agent asked if there was a captain. And he said all

four men decided together to turn around and return to the Dominican Republic

when the engine started sputtering. For his part, Enriquez said a man he knew

offered him $5,000 to take the boat to Puerto Rico. He knew that he was

transporting drugs.

      The bales weighed about 180 kilograms, and the four men stipulated that

they contained cocaine. The cocaine had a street value of $25 or $30 million.

      The United States charged the men under the Maritime Drug Law

Enforcement Act with possessing cocaine with intent to distribute and conspiring

to distribute and to possess cocaine with intent to distribute. 46 U.S.C.

§§ 70503(a)(1), 70506(b). The indictment alleged that they “did willfully,

knowingly and unlawfully conspire with each other . . . to distribute and possess

with the intent to distribute approximately 182 kilograms of cocaine.” The

defendants pleaded not guilty.

      Before trial, the government moved for a ruling that the United States had

jurisdiction over the smugglers’ boat as a stateless vessel under the Maritime Drug

Law Enforcement Act. It attached the statements of three guardsmen about their

encounter with the boat and its crew. The guardsmen reported that they searched

the boat for “indications of nationality” or “markings, paperwork[,] or




                                          6
         USCA11 Case: 19-14181        Date Filed: 06/17/2021   Page: 7 of 30



identification numbers” but found none. The smugglers moved to dismiss the

indictment for lack of jurisdiction and requested an evidentiary hearing.

      At a pretrial hearing, the district court made a provisional finding of

jurisdiction because the Coast Guard intercepted the vessel in international waters,

it contained “no flag[,] no vessel registration documents[, and] no other indicia of

nationality,” and “[n]o crew member claimed nationality or registry of the vessel.”

It rejected the argument that an evidentiary hearing was required under the Act,

especially when the smugglers did not contest the jurisdictional facts and had not

identified any evidence they hoped to introduce. The district court told the

smugglers they could question the government’s witnesses about the jurisdictional

evidence outside the jury’s presence during the trial.

      Before trial, the government also moved in limine to bar the smugglers from

introducing evidence about the conditions of their confinement on the Richard

Dixon. All four smugglers objected. After discussing the matter during a pretrial

hearing, the judge granted the motion. But he said that he might revisit the ruling

during the trial if the evidence appeared to be relevant.

      The trial lasted two days. As soon as the jury was sworn, all four smugglers

moved for a mistrial on jurisdictional grounds. The judge offered them an

opportunity to contest the jurisdictional facts by immediately questioning the

government’s witnesses. Nunez declined because he “was not afforded an



                                          7
          USCA11 Case: 19-14181       Date Filed: 06/17/2021    Page: 8 of 30



opportunity to subpoena the witnesses [he] wanted,” but he did not identify any

additional witnesses he would have called if he had the chance. The judge

reiterated that the smugglers would be allowed to cross-examine the government’s

witnesses about jurisdictional issues as they testified.

      Garcia’s counsel cross-examined a Coast Guard petty officer about where

the men were detained on the Richard Dixon. The petty officer answered that they

were placed on “the top deck of the cutter towards the back where we place all our

detainees and migrants.” He stated that he did not know if they were shackled. The

government objected after a few questions, and the district court sustained the

objection. After further argument, the district court clarified that the defense could

present evidence about the smugglers’ transportation from Saint Thomas to Mobile

immediately before they gave their incriminating statements, but they could not

present more evidence about their detention on the Richard Dixon.

      Later, Garcia’s counsel sought to ask the Homeland Security agent who

interviewed the men whether he knew that they had been kept shackled and on the

deck of a ship for the preceding “14 . . . or 15 days.” The district court refused to

allow the line of questioning, but it allowed the attorney to ask the agent if he was

“aware of any circumstance that might have caused [the smugglers] duress or

stress before [he] met them[.]”All four defendants objected to the ruling.




                                           8
          USCA11 Case: 19-14181       Date Filed: 06/17/2021    Page: 9 of 30



      None of the defendants sought to introduce or elicit on cross-examination

any evidence about jurisdiction. At the end of the trial, all four smugglers moved

for acquittal on the ground that the government had failed to prove jurisdiction.

The district court responded that “to the extent I need to make a separate ruling, . . .

I find that we have subject matter jurisdiction in this court over this case.”

      All four smugglers also moved for a judgment of acquittal based on

insufficient evidence at the close of the government’s case and again after they

rested. The district judge denied the motions. The jury convicted each smuggler on

both charges. Martinez, Garcia, and Enriquez received concurrent sentences of 188

months in prison on each count. Nunez received concurrent sentences of 152

months of imprisonment on each count.

                          II. STANDARDS OF REVIEW

      A few different standards govern our review. We review the interpretation of

the Maritime Drug Law Enforcement Act de novo and underlying jurisdictional

findings of fact for clear error. United States v. Tinoco, 304 F.3d 1088, 1114 (11th

Cir. 2002). We review a decision about whether to grant an evidentiary hearing for

abuse of discretion. United States v. Barsoum, 763 F.3d 1321, 1328 (11th Cir.

2014). We review the sufficiency of the evidence de novo and view the evidence in

the light most favorable to the government. United States v. Estrada, 969 F.3d

1245, 1265 (11th Cir. 2020). We also review de novo whether the exclusion of



                                           9
         USCA11 Case: 19-14181       Date Filed: 06/17/2021    Page: 10 of 30



evidence violated a constitutional guarantee. United States v. Ruan, 966 F.3d 1101,

1154 (11th Cir. 2020). If it did, we will reverse unless the error was “harmless

beyond a reasonable doubt.” United States v. Hurn, 368 F.3d 1359, 1362–63 (11th

Cir. 2004) (quoting Chapman v. California, 386 U.S. 18, 24 (1967)).

                                 III. DISCUSSION

      We divide our discussion in four parts. We first explain why the United

States had jurisdiction over the smugglers’ vessel. Next, we reject the smugglers’

argument that the district court was obliged to grant them an evidentiary hearing on

jurisdiction and conclude that any error in delaying a jurisdictional ruling was

harmless. We then explain that sufficient evidence supports the challenged

convictions. We finally decide that the ruling limiting evidence about the

smugglers’ confinement at sea did not infringe their right to present a complete

defense, and alternatively any error was harmless.

         A. Jurisdiction Existed Under the Maritime Drug Law Enforcement Act.

      The Maritime Drug Law Enforcement Act prohibits knowing possession of

controlled substances with intent to distribute aboard “covered vessel[s].” 46

U.S.C. § 70503(a)(1). A “covered vessel” is the first link in a chain of facts that

determines subject-matter jurisdiction. United States v. De La Garza, 516 F.3d

1266, 1271–72 (11th Cir. 2008). The required proof of those facts reflects concern

for “smooth relations between sovereigns in the domain of international waters.”



                                          10
         USCA11 Case: 19-14181        Date Filed: 06/17/2021    Page: 11 of 30



Tinoco, 304 F.3d at 1109. In keeping with those concerns, covered vessels are

vessels of the United States; any vessel, if the individual in question is a United

States citizen or resident alien; and “vessel[s] subject to the jurisdiction of the

United States.” 46 U.S.C. § 70503(e). This appeal involves only the third category.

      A vessel is “subject to the jurisdiction of the United States” if it is in the

customs waters of the United States or the territorial waters of a foreign nation that

consents to the enforcement of United States law, if it is “a vessel without

nationality,” or in a few other circumstances. Id. § 70502(c)(1). And the Act

describes three ways to establish that a vessel lacks nationality when the

government encounters the master or individual in charge of the vessel:

      [T]he term “vessel without nationality” includes—
            (A) a vessel aboard which the master or individual in charge
            makes a claim of registry that is denied by the nation whose
            registry is claimed;
            (B) a vessel aboard which the master or individual in charge fails,
            on request of an officer of the United States authorized to enforce
            applicable provisions of United States law, to make a claim of
            nationality or registry for that vessel; and
            (C) a vessel aboard which the master or individual in charge
            makes a claim of registry and for which the claimed nation of
            registry does not affirmatively and unequivocally assert that the
            vessel is of its nationality.

Id. § 70502(d)(1).

      Section 70502(d)(1) does not list every circumstance in which a vessel lacks

nationality. It uses the word “includes,” which ordinarily introduces only

examples. Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of


                                           11
          USCA11 Case: 19-14181       Date Filed: 06/17/2021   Page: 12 of 30



Legal Texts § 15, at 132–33 (2012). And its use of the term “includes” differs

materially from the use of the phrase “includes only” in the next subsection. 46

U.S.C. § 70502(e). That material variation confirms that the three circumstances

enumerated in section 70502(d)(1) provide only examples of when a vessel lacks

nationality, not an exhaustive list. Scalia & Garner, Reading Law § 25, at 170–73.

To determine what other vessels are “vessel[s] without nationality,” we interpret

that term against the backdrop of its “reasonably well developed meaning” in

customary international law. United States v. Rosero, 42 F.3d 166, 170–71 (3d Cir.

1994) (Alito, J.); see also United States v. Matos-Luchi, 627 F.3d 1, 4 (1st Cir.

2010).

        Under customary international law, any nation may grant ships the right to

sail under its flag. Convention on the High Seas art. 4, opened for signature Apr.

29, 1958, 13 U.S.T. 2312, 450 U.N.T.S. 82. A vessel registered to a nation is

ordinarily subject to that nation’s exclusive jurisdiction. Craig H. Allen, The

Peacetime Right of Approach and Visit and Effective Security Council Sanctions

Enforcement at Sea, 95 Int’l L. Stud. 400, 413 (2019). Association with a single

nation protects the vessel from most interference by other nations. Id. at 413 &

n.67.

        A ship seeking the protection of nationality will usually make its association

with its flag state obvious—classically, by flying a flag and carrying official



                                          12
         USCA11 Case: 19-14181        Date Filed: 06/17/2021    Page: 13 of 30



documents as evidence of its association with its flag state. See Convention on the

High Seas art. 5(2) (“Each State shall issue to ships to which it has granted the

right to fly its flag documents to that effect.”); United States v. Obando, 891 F.3d

929, 934–38 (11th Cir. 2018). If a country decides to attribute its nationality to a

vessel, that decision must be “disclos[ed]” so that the attribution of nationality is

“cognoscible” or “ascertainab[le].” H. Meyers, The Nationality of Ships 156

(1967); see also Myres S. McDougal et al., The Maintenance of Public Order at

Sea and the Nationality of Ships, 54 Am. J. Int’l L. 25, 27 & n.7 (1960).

Ordinarily, this disclosure occurs through some combination of carrying official

documents on the vessel, flying the nation’s flag, and entry in a national registry of

vessels. See Meyers, The Nationality of Ships 177–78.

      The smugglers’ vessel offered none of these customary signs of nationality.

It carried no documents, it flew no flag, and it had no name or identifying numbers

that would permit entry into a national registry. No one on the vessel verbally

claimed that it had any nationality, nor was the vessel “in a position to provide

evidence” of any nationality, so it falls within the meaning of “vessel without

nationality” in international law and under the Act. Matos-Luchi, 627 F.3d at 6

(internal quotation marks omitted).




                                          13
         USCA11 Case: 19-14181      Date Filed: 06/17/2021    Page: 14 of 30



      Another provision of the Act points in the same direction. The Act describes

three exclusive ways that a master or individual in charge may make a “claim of

nationality or registry”:

      A claim of nationality or registry under this section includes only—
            (1) possession on board the vessel and production of documents
            evidencing the vessel’s nationality as provided in article 5 of the
            1958 Convention on the High Seas;
            (2) flying its nation’s ensign or flag; or
            (3) a verbal claim of nationality or registry by the master or
            individual in charge of the vessel.

Id. § 70502(e); see Obando, 891 F.3d at 933. The smugglers and their boat could

make no “claim of nationality or registry,” and it is hard to see how a boat with no

claims of nationality could be anything other than a vessel without nationality.

      The smugglers’ boat had no master or individual in charge who could make

a verbal claim of registry under section 70502(e). During the interception of the

boat, a Coast Guard officer asked the smugglers who was the master or individual

in charge, and no one claimed to be. The evidence showed that the smugglers were

equals; each man took turns driving the boat, and Martinez said everyone decided

together to turn around when the boat started having engine problems. Martinez

even laughed when a federal agent asked him if the boat had a captain. The record

contains no evidence of a hierarchy among the smugglers.

      The smugglers argue that their equality means either that they were all in

charge or that they took turns being in charge. And at oral argument, counsel



                                         14
         USCA11 Case: 19-14181      Date Filed: 06/17/2021   Page: 15 of 30



argued that when no one has been designated as the individual in charge, the

person currently navigating the boat is in charge. We disagree.

      These arguments misunderstand maritime law. In this context, “individual in

charge” refers to someone with authority over the vessel’s personnel, not someone

with temporary control of navigation. The Act pairs the words “master” and

“individual in charge” because they bear associated meanings in a variety of

maritime statutes. See Home Depot U. S. A., Inc. v. Jackson, 139 S. Ct. 1743, 1751

(2019); Mississippi ex rel. Hood v. AU Optronics Corp., 571 U.S. 161, 169–70

(2014); Scalia & Garner, Reading Law §§ 31, 39, at 195–98, 252–55.

      In maritime law, an individual in charge of a vessel is someone with

command authority. For example, one statute limits the circumstances in which

“[a]n owner, charterer, managing operator, master, individual in charge, or other

person having authority” may order an officer to take charge of a vessel’s deck

watch. 46 U.S.C. § 8104(a) (emphasis added). Another statute requires the “owner,

charterer, managing operator, master, or individual in charge” to enter a written

employment agreement with each seaman. Id. § 10302(a). And the seaman must

sign the agreement “in the presence of the master or individual in charge.” Id.

§ 10305(2). Another statute requires the “master or other individual in charge” of

certain vessels to report complaints of sexual offenses to the government. Id.

§ 10104(a). And yet another requires “the master or individual in charge” to



                                         15
         USCA11 Case: 19-14181       Date Filed: 06/17/2021   Page: 16 of 30



provide a seaman with documents “[o]n discharging [him] and paying [his]

wages.” Id. § 10311(a).

      The record also fails to support the smugglers’ argument. When asked, no

smuggler claimed to be in charge during the interception. That fact is inconsistent

with the theory that everyone was in charge and with the theory that everyone took

turns being in charge. Martinez denied ever being in charge when questioned later.

And the record contains no other evidence to support either theory. The vessel

lacked a master or individual in charge.

      The smugglers argue that the vessel was not stateless because the Act

specifies that a vessel lacks nationality when the master or individual in charge

fails to make a claim of nationality “on request of an officer of the United States

authorized to enforce applicable provisions of United States law,” id.

§ 70502(d)(1)(B), and no request was made during the interception. But this

requirement applies only when the master or individual in charge is aboard the

vessel; here, no one was in charge. And section 70502(e) makes clear that only a

master or individual in charge can make a verbal claim of registry; the Coast Guard

was not required to ask the crew for such a claim.

      We conclude that the district court had jurisdiction under the Act. The

smugglers’ vessel had no indicia of nationality: no registry papers, identification

markings, flag, or verbal claim of nationality by anyone, let alone a master or



                                           16
         USCA11 Case: 19-14181       Date Filed: 06/17/2021    Page: 17 of 30



individual in charge. In the absence of any claim of registry, the vessel lacked

nationality.

      Our conclusion is consistent with our precedents. We have held that a vessel

lacked nationality under the Act when it lacked indicia of nationality or registry,

the captain concealed himself among the crew, and neither captain nor crew made

a claim of nationality or registry when they were questioned. United States v. De

La Cruz, 443 F.3d 830, 832 (11th Cir. 2006). We also have held that a district court

had jurisdiction under the Act when a vessel “was not flying any flag and had no

indicia of nationality.” De La Garza, 516 F.3d at 1271–72 (internal quotation

marks omitted). And we have held that jurisdiction existed when guardsmen could

not identify a master and did not ask for the individual in charge; they instead

asked each person on board for a claim of nationality, so “any individual who

possessed the authority to make a claim of registry . . . was given the opportunity

to do so at the request” of a Coast Guard officer. United States v. Cabezas-

Montano, 949 F.3d 567, 589 n.14 (11th Cir. 2020).

      To the extent customary international law prescribes procedures for

determining whether a vessel is stateless, it does not undermine our conclusion. It

is well established that a ship can have only one nationality; if it attempts to claim

association with more than one nation for its own convenience, it loses association

with any nation and becomes stateless. Convention on the High Seas art. 6.



                                          17
         USCA11 Case: 19-14181          Date Filed: 06/17/2021     Page: 18 of 30



Customary international law does not otherwise define the conditions under which

a nation may conclude that a vessel is stateless or any examination necessary to

reach that conclusion. The most important source, the Convention on the High

Seas of 1958, provides that a nation’s warship may visit a suspicious ship that falls

within one of several categories (a ship suspected of piracy, for example), in large

part to verify that ship’s right to fly its flag. Id. art. 22(1)–(2). If suspicion persists,

the warship may conduct “a further examination” aboard the ship. Id. But even in

that context, the Convention does not specify how that examination must proceed,

who may make a claim of nationality, or what conclusions to draw if the vessel

lacks a master or individual in charge.

       Scholarly articles and treatises also offer little guidance. For example, one

scholar recently explained that an examination aboard a vessel suspected of

statelessness “typically continues until either there are no longer any reasonable

grounds for suspecting the vessel’s claim of nationality or the examination is

completed.” Allen, The Peacetime Right of Approach and Visit, at 424. The article

fails to mention any mandatory questions during an onboard examination or define

the consequences for the nationality of a vessel if it lacks a master or individual in

charge. Another article describes the controversy over what to do with a vessel that

claims no registration as “far from settled” but argues that “the underlying

philosophy” of customary international law requires a vessel to affirmatively claim



                                             18
         USCA11 Case: 19-14181         Date Filed: 06/17/2021    Page: 19 of 30



nationality and provide evidence supporting its claim. Andrew W. Anderson,

Jurisdiction over Stateless Vessels on the High Seas: An Appraisal Under

Domestic and International Law, 13 J. Mar. L. & Com. 323, 341 (1982). Likewise,

a prominent treatise states that “a ship which obscures the cognoscibility of its

[nationality] repeatedly, deliberately, and successfully may be treated as stateless.”

Meyers, The Nationality of Ships 351 (internal quotation marks omitted). But the

treatise does not address whether a vessel deliberately obscures its nationality

when it lacks a master or individual in charge and bears no flag or markings of

nationality.

      We acknowledge that the only other circuit to consider a similar set of facts

reached the opposite conclusion, United States v. Prado, 933 F.3d 121, 130–32 &

n.5 (2d Cir. 2019), but its reasoning fails to persuade us. The Second Circuit

concluded that jurisdiction was lacking when three men in a go-fast boat, none of

whom identified himself as the master, were not asked for a claim of nationality or

registry. Id. It reasoned that “failure to volunteer a claim of nationality does not

suffice” to create jurisdiction because the statute is clear that a vessel is stateless

only if the master fails to claim registry upon request. Id. at 131. And it concluded

that even if no one identified himself as the master, the Coast Guard should have

asked each crew member if he wished to make a claim of nationality or registry. Id.

at 131 & n.5. But Prado’s reasoning fails to grapple with the non-exhaustive nature



                                            19
           USCA11 Case: 19-14181     Date Filed: 06/17/2021   Page: 20 of 30



of the examples in section 70502(d)(1) or to consider the possibility that a vessel

may not have a master or individual in charge.

         B. The District Court Was Not Obligated to Hold an Evidentiary Hearing on
            Jurisdiction, and Its Delayed Final Ruling Was Harmless Error.
      The smugglers also argue that the district court erred when it declined to

hold an evidentiary hearing. They argue that the Confrontation Clause required an

evidentiary hearing so that they could cross-examine the government’s witnesses

and call their own witnesses. And they argue that the Act itself requires an

evidentiary hearing on jurisdiction. We reject both arguments.

      The Confrontation Clause does not require an evidentiary hearing because

the Act makes clear that jurisdiction is a “preliminary question[] of law to be

determined solely by the trial judge”; it is not an element of the crime. 46 U.S.C.

§ 70504(a). For that reason, we have previously held that the admission of

documentary evidence to prove jurisdiction under the Act, without affording the

defendant an opportunity to cross-examine the declarant, does not violate the

Confrontation Clause. United States v. Campbell, 743 F.3d 802, 806 (11th Cir.

2014).

      The Act too does not oblige a district court to hold an evidentiary hearing in

every prosecution under the Act. The smugglers identify no language in the Act

that creates such a requirement, and we do not see any.




                                         20
         USCA11 Case: 19-14181       Date Filed: 06/17/2021    Page: 21 of 30



      The smugglers point to three decisions as suggesting the need for an

evidentiary hearing, but none supports their argument. In United States v. Iguaran,

we remanded for additional factual development because the record contained no

facts supporting jurisdiction, but we did not require the district court to hold an

evidentiary hearing. 821 F.3d 1335, 1337–38 (11th Cir. 2016). We instead

instructed the district court to provide the parties with “an opportunity to submit

evidence” about jurisdiction. Id. at 1338 (internal quotation marks omitted). In

United States v. Aikins, the Ninth Circuit held that a district court must allow “a

full presentation of the evidence” if a jurisdictional fact is disputed. 923 F.2d 650,

657 (9th Cir. 1990). But the smugglers never identified a jurisdictional fact they

disputed, and in any event, the Ninth Circuit later superseded that opinion on

rehearing with a new opinion that lacks the language the smugglers rely upon. See

United States v. Aikins, 946 F.2d 608 (9th Cir. 1990). The last decision the

smugglers cite does not address evidentiary hearings at all; it addresses whether a

jurisdictional question under a different statute should have been submitted to the

jury. Gough v. Rossmoor Corp., 487 F.2d 373, 376–77 (9th Cir. 1973).

      A district court does not abuse its discretion when it declines to hold an

evidentiary hearing in the absence of a factual dispute or proffer of evidence to be

presented by the requester of the hearing. See United States v. Cooper, 203 F.3d

1279, 1285 (11th Cir. 2000). The smugglers have never identified any facts proved



                                          21
         USCA11 Case: 19-14181         Date Filed: 06/17/2021      Page: 22 of 30



by the government that they contest. Nor have they identified additional evidence

they wanted to introduce at an evidentiary hearing. The district court did not abuse

its discretion by declining to hold a hearing about uncontested facts.

       The smugglers also argue that the district court erred by waiting until the end

of the trial to make a final determination of jurisdiction, but any error was

harmless. To be sure, the district court was obliged to determine whether it had

jurisdiction before the trial started; after all, the Act refers to jurisdiction as a

“preliminary question[].” 46 U.S.C. § 70504(a). The district court made only a

provisional finding of jurisdiction before trial as a concession to the smugglers to

allow them to cross-examine the witnesses for the prosecution about jurisdiction

during trial. After the smugglers failed to do so and otherwise failed to introduce

any new evidence about jurisdiction, the district court made a final determination

of jurisdiction immediately before the jury began deliberating. The smugglers

suffered no prejudice from the delay of that ruling.

        C. Sufficient Evidence Supported the Convictions of Martinez, Garcia, and
                                    Enriquez.
       Martinez, Garcia, and Enriquez argue that the government failed to present

sufficient evidence at trial that they knew they were transporting drugs. We

disagree. Martinez and Enriquez admitted during their interrogations in Mobile that

they knew they were agreeing to transport drugs before they left the Dominican




                                            22
         USCA11 Case: 19-14181      Date Filed: 06/17/2021    Page: 23 of 30



Republic. And Garcia made incriminating statements that stopped just short of

admitting to knowledge.

      Admissions of knowledge aside, the men were in a small boat that contained

nothing but fuel, 400 pounds of cocaine, and a few personal items. There was little

room for anything else. And they were promised a lot of money for the trip.

      Sufficient circumstantial evidence of knowledge exists when the government

proves the obvious presence of a large quantity of contraband, a lengthy voyage,

and suspicious behavior surrounding apprehension. Tinoco, 304 F.3d at 1123. By

any measure, 400 pounds of cocaine, worth about $25 or $30 million, is a large

quantity of contraband. And the smugglers’ journey had already stretched for five

or six days. The contraband was obvious because it was in the open on the deck.

The boat had no other supplies or equipment to explain why it was 50 nautical

miles from shore. And the crew engaged in suspicious behavior by traveling at

night with no navigational lights and attempting to destroy the contraband when

the Coast Guard arrived. See United States v. Cruickshank, 837 F.3d 1182, 1189–

90 (11th Cir. 2016).

      Martinez and Garcia argue that the government needed to prove that they

knew they were transporting cocaine. The indictment alleged that they “did

willfully, knowingly and unlawfully conspire with each other . . . to distribute and




                                         23
         USCA11 Case: 19-14181       Date Filed: 06/17/2021     Page: 24 of 30



possess with the intent to distribute approximately 182 kilograms of cocaine.” We

take the opportunity to clarify our precedents on this issue.

      Ordinarily, controlled-substance offenses require the government to prove

the defendants’ mens rea only with respect to controlled substances generally.

United States v. Lewis, 676 F.2d 508, 512 (11th Cir. 1982). In the context of the

Act, for example, the government ordinarily must prove only that the defendants

knew they were transporting a controlled substance, not that they knew the

controlled substance was cocaine. See 46 U.S.C. § 70503(a)(1).

      We departed from this longstanding rule in United States v. Narog, 372 F.3d

1243 (11th Cir. 2004). An indictment charged several defendants with conspiring

to possess and distribute pseudoephedrine “knowing and having reasonable cause

to believe that the listed chemical would be used to manufacture a controlled

substance, that is, methamphetamine.” Id. at 1246; see 21 U.S.C. § 846. The

district court instructed the jury that “the government need not prove that a

Defendant knew or had reasonable cause to believe the exact nature of the

controlled substance to be manufactured,” and that it needed to prove only that “a

Defendant knew or had reasonable cause to believe that the pseudoephedrine

would be used to manufacture some controlled substance.” Narog, 372 F.3d at

1247 (emphasis added) (internal quotation marks omitted). We reversed, holding

that the language the government used in the indictment required it to prove that



                                          24
         USCA11 Case: 19-14181       Date Filed: 06/17/2021    Page: 25 of 30



the defendants knew the pseudoephedrine would be used to manufacture

methamphetamine and that the judge constructively amended the indictment by

instructing the jury otherwise. Id. at 1247–50. We reasoned that by including the

identity of the controlled substance in the indictment, “the government essentially

charged a subset of the statutory crime,” so the district court “‘altered an essential

element of the crime charged’” when it instructed the jury otherwise. Id. at 1249.

      Narog is contrary to our earlier precedents. Narog reasoned that the

government was required to prove mens rea with respect to the specific controlled

substance at issue because the indictment charged a subset of the offense. 372 F.3d

at 1249. A subset offense is one in which “the elements of the [subset] offense are

a subset of the elements of the charged offense.” Schmuck v. United States, 489

U.S. 705, 716 (1989). And an element is any fact that must be proven to the jury,

Apprendi v. New Jersey, 530 U.S. 466, 477–78 (2000). But our prior panel

precedents make clear that a defendant’s mens rea with respect to the identity of

the controlled substance is not an element of a controlled-substance offense; the

indictment therefore did not charge a subset offense. Narog depends on the

opposite conclusion, so it is inconsistent with our earlier decisions.

      Two decisions that predate Narog make this point especially clearly. Our

predecessor court held in United States v. Restrepo-Granda that “knowledge that

the substance [at issue] is a particular narcotic need not be proven,” and that



                                          25
         USCA11 Case: 19-14181       Date Filed: 06/17/2021   Page: 26 of 30



“knowledge that such substance is a controlled substance” would suffice. 575 F.2d

524, 527 (5th Cir. 1978). The indictment in question charged that the defendant

“‘knowingly and intentionally did unlawfully possess [with] intent to distribute

approximately 1943.6 grams of Cocaine-Hydrochloride.’” Id. at 526. So, long

before Narog, we held that the mens rea with respect to the specific controlled

substance was not an element of the crime. Likewise, we held in United States v.

Gomez that “a defendant need not be found to know the particular drug involved in

order to receive” the enhanced penalties for some drugs that apply under one

statute, 21 U.S.C. § 841(b)(1). 905 F.2d 1513, 1514 (11th Cir. 1990). The

indictment in Gomez charged the defendant with possession of cocaine and

possession with intent to distribute cocaine. Id. So Gomez makes clear that, even

keeping in mind the principle that “the core crime and [any] fact[s] triggering [a]

mandatory minimum sentence together constitute a new, aggravated crime, each

element of which must be submitted to the jury,” Alleyne v. United States, 570 U.S.

99, 113 (2013), mens rea with respect to the specific controlled substance is not an

element of the crime.

      These holdings are inconsistent with the holding in Narog that an indictment

can charge a subset offense that requires it to prove knowledge of the specific

controlled substance at issue. Narog, 372 F.3d at 1249. The indictment could not

have charged such a subset crime because knowledge of the specific controlled



                                         26
         USCA11 Case: 19-14181       Date Filed: 06/17/2021    Page: 27 of 30



substance is not an element of a controlled-substance offense. Gomez, 905 F.2d at

1514; Restrepo-Granda, 575 F.2d at 527. When two decisions conflict, the earlier

decision controls. U.S. Sec. & Exch. Comm’n v. Ginsburg, 362 F.3d 1292, 1298

(11th Cir. 2004); Bryan A. Garner et al., The Law of Judicial Precedent § 36, at

303 (2016). To be sure, no one appears to have raised a subset or constructive

amendment argument in Restrepo-Granda or Gomez. But the “argument that

[Narog] should not be [controlled] by [those decisions] because this point was not

really argued in th[ose] case[s] runs afoul of our decisions that a prior panel

precedent cannot be circumvented or ignored on the basis of argument not made to

or considered by the prior panel.” Tippitt v. Reliance Std. Life Ins. Co., 457 F.3d

1227, 1234 (11th Cir. 2006). Narog is not binding, and we reject the smugglers’

argument that the government failed to supply required proof that they knew they

were transporting cocaine.

      We distinguished Narog in two later decisions, but neither affects our

conclusion today. In each decision, we concluded, notwithstanding Narog, that the

indictment did not require proof of the mens rea with respect to the specific

substance mentioned in the indictment. United States v. Achey, 943 F.3d 909, 912,

915–16 (11th Cir. 2019); United States v. Sanders, 668 F.3d 1298, 1311–12 (11th

Cir. 2012). Their outcomes, and the reasoning necessary to those outcomes that the

indictments did not require proof of knowledge of the type of controlled substance,



                                          27
         USCA11 Case: 19-14181       Date Filed: 06/17/2021   Page: 28 of 30



are thus consistent with our older decisions. See Garner et al., The Law of Judicial

Precedent § 4, at 44–45. And neither decision attempted to reconcile Narog with

our earlier precedents.

        D. The District Court Did Not Deprive Martinez, Garcia, or Enriquez of a
             Meaningful Opportunity to Present a Complete Defense.

      The Constitution guarantees criminal defendants a meaningful opportunity

to present a complete defense. Holmes v. South Carolina, 547 U.S. 319, 324

(2006); Crane v. Kentucky, 476 U.S. 683, 690 (1986). Martinez, Garcia, and

Enriquez argue that the district court deprived them of this right when it prohibited

them from cross-examining the government’s witnesses about more than the basic

details of their 10-day outdoor confinement on the Richard Dixon. But the district

court did not infringe on their right, and alternatively any error was harmless.

      The right to a meaningful opportunity to present a complete defense is

“subject to reasonable restrictions.” United States v. Scheffer, 523 U.S. 303, 308

(1998). An evidentiary ruling may violate the right if it “infringe[s] upon a weighty

interest of the accused.” Holmes, 547 U.S. at 324 (alteration adopted) (internal

quotation marks omitted). But an evidentiary ruling does not infringe a weighty

interest because the excluded testimony only “would have been helpful.” United

States v. Gillis, 938 F.3d 1181, 1195 (11th Cir. 2019). Nor does an evidentiary

ruling infringe on a defendant’s rights when it prevents him merely from

“increas[ing] the quantity of witnesses who would tell the jury what other


                                          28
         USCA11 Case: 19-14181       Date Filed: 06/17/2021   Page: 29 of 30



witnesses already said.” United States v. Mitrovic, 890 F.3d 1217, 1222 (11th Cir.

2018).

      The district court prevented the smugglers only from introducing cumulative

evidence, so it did not infringe their weighty interests. It allowed Garcia’s counsel

to elicit testimony that the smugglers were confined on the deck of the Coast

Guard cutter and that they might have been shackled. And the record contained

evidence that the smugglers were aboard the cutter for 10 days. After the

government objected to additional cross-examination on the point, the district court

ruled that the time aboard the Richard Dixon was too remote from the interrogation

to bear strongly on the credibility of the smugglers’ confessions, so the matter did

not warrant further cross-examination. To be sure, absent an instruction to move

on, the smugglers could have asked additional questions of the same Coast Guard

officer or asked the same questions of other Coast Guard witnesses. But the district

court allowed the smugglers to place the key facts before the jury, so it did not

violate the smugglers’ right to defend themselves. Id.

      Even if it had, any error was harmless. A constitutional error may be

harmless if there was ample evidence to convict absent the error. United States v.

Pon, 963 F.3d 1207, 1239–40 (11th Cir. 2020). The government presented a video

recording from the patrol plane, credible testimony that the smugglers attempted to

throw the cocaine overboard when the Coast Guard approached, the confiscated



                                          29
         USCA11 Case: 19-14181       Date Filed: 06/17/2021   Page: 30 of 30



cocaine, photos of the boat showing that the smugglers sat just inches away from

the cocaine, and expert testimony that the smugglers’ behavior was typical of

cocaine importation from Colombia through the Dominican Republic into Puerto

Rico. And the smugglers were able to introduce “the essence of” the desired

testimony. United States v. Harris, 916 F.3d 948, 959 (11th Cir. 2019). They

introduced evidence that they were held on the deck of the Richard Dixon, that

they might have been shackled, and that they were intercepted at sea on December

24 and were not put ashore until January 3. Those facts were enough to permit

them to challenge the credibility of their interrogations.

                                IV. CONCLUSION

      We AFFIRM the smugglers’ convictions.




                                          30